     Case 3:20-cv-00321-JLS-KSC Document 49 Filed 08/10/20 PageID.3649 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    APARNA VASHISHT-ROTA, an                           Case No.: 20-CV-321 JLS (KSC)
      individual,
12
                                        Plaintiff,       ORDER DENYING WITHOUT
13                                                       PREJUDICE PLAINTIFF’S MOTION
      v.                                                 FOR LEAVE TO FILE SECOND
14
                                                         AMENDED COMPLAINT
      HOWELL MANAGEMENT SERVICES,
15
      a Utah limited liability company; CHRIS
                                                         (ECF No. 48)
16    HOWELL, an individual; and JUSTIN
      SPENCER, an individual,
17
                                     Defendants.
18
19         Presently before the Court is Plaintiff Dr. Aparna Vashisht-Rota’s Motion [for]
20   Leave to File Second Amended Complaint (“Mot.,” ECF No. 48). Plaintiff failed to call
21   chambers to obtain a hearing date prior to filing the Motion, as is required under Civil
22   Local Rule 7.1(b). Although the Court would generally set a hearing date and briefing
23   schedule, the Court determines that further briefing is not necessary.
24         Under Federal Rule of Civil Procedure 15(a), a plaintiff may amend her complaint
25   once as a matter of course within specified time limits. Fed. R. Civ. P. 15(a)(1). “In all
26   other cases, a party may amend its pleading only with the opposing party’s written consent
27   or the court’s leave. The court should freely give leave when justice so requires.” Fed. R.
28   Civ. P. 15(a)(2). Courts generally grant leave to amend absent a showing of “undue delay,

                                                     1
                                                                               20-CV-321 JLS (KSC)
     Case 3:20-cv-00321-JLS-KSC Document 49 Filed 08/10/20 PageID.3650 Page 2 of 2



1    bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies
2    by amendments previously allowed, undue prejudice to the opposing party by virtue of
3    allowance of the amendment, [or] futility of amendment.” Foman v. Davis, 371 U.S. 178,
4    182 (1962). “Rule 15(a) ‘is to be applied with extreme liberality,’ and whether to permit
5    amendment is a decision ‘entrusted to the sound discretion of the trial court.’” EFG Bank
6    AG, Cayman Branch v. Transam. Life Ins. Co., No. 216CV08104CASGJSX, 2019 WL
7    5784739, at *3 (C.D. Cal. Nov. 4, 2019) (quoting Morongo Band of Mission Indians v.
8    Rose, 893 F.2d 1074, 1079 (9th Cir. 1990); Jordan v. Cty. of Los Angeles, 669 F.2d 1311,
9    1324 (9th Cir. 1982)).
10         Here, Plaintiff seeks leave to add four causes of action for (1) theft by false pretenses
11   in violation of California Penal Code § 532; (2) fraud by wire, radio, or television in
12   violation of section 1343 of Title 18 of the United States Code; (3) defamation pursuant to
13   California Civil Code § 44; and (4) pandering in violation of California Penal Code § 266i.
14   See generally ECF No. 48-1. With the exception of the defamation claim, the Court
15   concludes that the proposed amendments are futile because “[a] private party cannot make
16   a claim for violation of a criminal statute.” See Harbord v. MTC Fin. Inc., No. 20-5080
17   RJB, 2020 WL 2541989, at *4 (W.D. Wash. May 19, 2020) (citing Aldabe v. Aldabe, 616
18   F.2d 1089, 1092 (9th Cir. 1980); Sulla v. Horowitz, No. 12-00449 SOM/KSC, 2012 WL
19   4758163, at *3 (D. Haw. Oct. 4, 2012)); accord Perez v. Saxon Mortg. Servs., Inc., No.
20   09cv1001-L(NLS), 2010 WL 1202869, at *2 (citing Aldabe, 616 F.2d at 1092).
21   Accordingly, the Court DENIES WITHOUT PREJUDICE Plaintiff’s Motion. Should
22   Plaintiff elect to refile to seek leave to add a cause of action for defamation, she must call
23   chambers to secure a hearing date before filing to provide Defendants an opportunity to
24   respond.
25         IT IS SO ORDERED.
26   Dated: August 10, 2020
27
28

                                                   2
                                                                                  20-CV-321 JLS (KSC)
